DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-17 are pending.
Claim(s) 1-17 are rejected.
Priority
PCT:
Acknowledgment is made of the priority to PCT Application No. PCT/CN2018/080561 filed on 03/26/2018.
Information Disclosure Statement
No information disclosure statement (IDS) submitted.
Amendments
Claims 1-15 are amended and new claims 16-17 are submitted with the amendment filed on 09/24/2020. Amended claims and the new claims are fully considered by the examiner.
Drawings
Drawings filled on 09/24/2020 are objected to.
Figures 3 and 4 are objected to for the following reasons:
	The thread curve shown in figures 3 and 4 are missing title/legend, X axis label and Y axis label. It’s not clear what parameter is shown in X axis and in Y axis. The texts in figure 3 are illegible and blurry.
See MPEP § 1.84 (o) Legends: Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
	See MPEP § 1.84 (l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
See MPEP § 1.84 (p) Numbers, letters, and reference characters.
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible.
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
	

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5:
	Claim 5 recites the limitation "T_ipo denotes the preset time period" in line 7.  There is insufficient antecedent basis for the limitation “the preset time period” in the claim. Claim 3 describes “a time period” and claim 4 describes “the time period.” However the claims do not describe any “preset time period” before using it in the equation of claim 5
	For the examination purpose the limitation is construed as "T_ipo denotes a time period."
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,  6, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki et al. (US20150081084A1) [hereinafter Nishiwaki] and further in view of Morita et al. (US20160357171A1) [hereinafter Morita]
Claim 1:
	Regarding claim 1, Nishiwaki discloses, “An automatic diagnosis method for thread turning, comprising:” [See the automatic diagnosis method for thread tuning (e.g.; tuning thread cutting by compensating for error): “a numerical control device according to the present invention, which performs tapping by synchronizing a movement of the main spindle and a movement of the feed shaft” (¶8)… “102 denotes thread-related information such as” “the nominal designation of thread, and the pitch of thread in tapping” “104 denotes the synchronization error information calculated in the synchronization error operation unit 16,” (¶27)… “15 denotes a gradient adjustment unit that adjusts the acceleration during acceleration/deceleration on the basis of the synchronization error” (¶25)… “cutting load information is information for determining a coefficient regarding a cutting load, and for example, indicates a half angle of thread,” “a correction coefficient determined by a tap shape” (¶24)… “A larger cutting load is calculated in the gradient determination unit 14 by selecting a larger major diameter of thread,” (¶31)];
	“acquiring a main shaft actual speed and a feed shaft actual speed of a lathe;” [See the system acquires main shaft actual Speed  (e.g.; actual/feedback velocity/speed 110 of main spindle 19) and a feed shaft actual speed (e.g.; actual/feedback velocity/speed 111 of feed shaft 20) as shown in figure 1 block diagram: “110 denotes feedback position and velocity information from the detector and torque information in the actual machining at the main spindle drive unit 19;” “111 denotes feedback position and velocity information from the detector and torque information in the actual machining at the feed shaft drive unit 20; and” “120 denotes the thread information.” (¶28)… “16 denotes a synchronization error operation unit that calculates a synchronization error on the basis of feedback information” “from detectors in the main spindle motor and the feed shaft motor of the drive unit 2,” (¶25)];
	“continuously computing a thread error based upon the main shaft actual speed and the feed shaft actual speed, to obtain a thread error curve;” [See figure 1 block diagram, the system continuously calculating the error curve (e.g.; non-linear error curve corresponding to variations in error in response to variation in acceleration/deceleration such that gradient adjustment unit adjusts the acceleration during acceleration/deceleration on the basis of the calculated synchronization error)  at block 16 based on acquired main shaft actual Speed  (e.g.; actual/feedback velocity/speed 110 of main spindle 19) and a feed shaft actual speed (e.g.; actual/feedback velocity/speed 111 of feed shaft 20) as shown in figure 1 block diagram: “110 denotes feedback position and velocity information from the detector and torque information in the actual machining at the main spindle drive unit 19;” “111 denotes feedback position and velocity information from the detector and torque information in the actual machining at the feed shaft drive unit 20; and” “120 denotes the thread information.” (¶28)… “16 denotes a synchronization error operation unit that calculates a synchronization error on the basis of feedback information” “from detectors in the main spindle motor and the feed shaft motor of the drive unit 2,” (¶25)… “15 denotes a gradient adjustment unit that adjusts the acceleration during acceleration/deceleration on the basis of the synchronization error calculated in the synchronization error operation unit 16” (¶25)], but doesn’t explicitly disclose, “analyzing an error cause according to the thread error curve.”
	However, Morita discloses, “analyzing an error cause according to the thread error curve.” [See the system analyzing the error curve (e.g.; variable error) to determine the cause (e.g.; thread depth): “the synchronization-error calculating section 62 of the numerical control section 16 is also capable of calculating the synchronization error E between the spindle axis 12 and the feed axis 14 in an analogous manner.” “when the numerical control section 16 judges that the tapping process has reached the target thread depth, the feed-axis command outputting section 28 obtains a total return-feed amount D0′ (mm) and a thread pitch Pt (mm/rev), of the feed axis 14 during a period when the feed axis operates from the target thread depth to a return completion position, from a command value provided in the tapping program P interpreted by the program interpreting section 24, and sends the total return-feed amount D0′ and the thread pitch Pt as the feed axis command CF to the feed-axis control section 22” (¶100)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of analyzing an error curve to determine the cause of error taught by Morita with the method taught by Nishiwaki as discussed above. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination in order to reduce a synchronization error and improve a processing [Morita: “it is possible to reduce a synchronization error and improve a processing accuracy.” (¶24)].

Claim 6:
	Regarding claim 6, Nishiwaki and Morita disclose all the elements of claim 1, but Nishiwaki doesn’t explicitly disclose, “analyzing and determining an error cause according to a graphic form of the thread error curve.”
	However Morita discloses, “analyzing and determining an error cause according to a graphic form of the thread error curve.” [See the system analyzing the error curve (e.g.; variable error) to determine the cause (e.g.; thread depth): “the synchronization-error calculating section 62 of the numerical control section 16 is also capable of calculating the synchronization error E between the spindle axis 12 and the feed axis 14 in an analogous manner.” “when the numerical control section 16 judges that the tapping process has reached the target thread depth, the feed-axis command outputting section 28 obtains a total return-feed amount D0′ (mm) and a thread pitch Pt (mm/rev), of the feed axis 14 during a period when the feed axis operates from the target thread depth to a return completion position, from a command value provided in the tapping program P interpreted by the program interpreting section 24, and sends the total return-feed amount D0′ and the thread pitch Pt as the feed axis command CF to the feed-axis control section 22” (¶100)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Morita with the method taught by Nishiwaki and Morita as discussed above in claim 1. A 

Claim 11:
	Regarding claim 11, Nishiwaki discloses, “An automatic diagnosis system for thread turning, comprising:” [See the automatic diagnosis system for thread tuning (e.g.; tuning thread cutting by compensating for error): “a numerical control device according to the present invention, which performs tapping by synchronizing a movement of the main spindle and a movement of the feed shaft” (¶8)… “102 denotes thread-related information such as” “the nominal designation of thread, and the pitch of thread in tapping” “104 denotes the synchronization error information calculated in the synchronization error operation unit 16,” (¶27)… “15 denotes a gradient adjustment unit that adjusts the acceleration during acceleration/deceleration on the basis of the synchronization error” (¶25)… “cutting load information is information for determining a coefficient regarding a cutting load, and for example, indicates a half angle of thread,” “a correction coefficient determined by a tap shape” (¶24)… “A larger cutting load is calculated in the gradient determination unit 14 by selecting a larger major diameter of thread,” (¶31)];
	“a data acquisition unit, to acquire a main shaft actual speed and a feed shaft actual speed of a lathe;” [See the system acquires main shaft actual Speed  (e.g.; actual/feedback velocity/speed 110 of main spindle 19) and a feed shaft actual speed “110 denotes feedback position and velocity information from the detector and torque information in the actual machining at the main spindle drive unit 19;” “111 denotes feedback position and velocity information from the detector and torque information in the actual machining at the feed shaft drive unit 20; and” “120 denotes the thread information.” (¶28)… “16 denotes a synchronization error operation unit that calculates a synchronization error on the basis of feedback information” “from detectors in the main spindle motor and the feed shaft motor of the drive unit 2,” (¶25)];
	“a data processing unit, to continuously compute  a thread error based upon the main shaft actual speed and the feed shaft actual speed from the data acquisition unit, to obtain a thread error curve;” [See figure 1 block diagram, the system continuously calculating the error curve (e.g.; non-linear error curve corresponding to variations in error in response to variation in acceleration/deceleration such that gradient adjustment unit adjusts the acceleration during acceleration/deceleration on the basis of the calculated synchronization error)  at block 16 based on acquired main shaft actual Speed  (e.g.; actual/feedback velocity/speed 110 of main spindle 19) and a feed shaft actual speed (e.g.; actual/feedback velocity/speed 111 of feed shaft 20) as shown in figure 1 block diagram: “110 denotes feedback position and velocity information from the detector and torque information in the actual machining at the main spindle drive unit 19;” “111 denotes feedback position and velocity information from the detector and torque information in the actual machining at the feed shaft drive unit 20; and” “120 denotes the thread information.” (¶28)… “16 denotes a synchronization error operation unit that calculates a synchronization error on the basis of feedback information” “from detectors in the main spindle motor and the feed shaft motor of the drive unit 2,” (¶25)… “15 denotes a gradient adjustment unit that adjusts the acceleration during acceleration/deceleration on the basis of the synchronization error calculated in the synchronization error operation unit 16” (¶25)], but doesn’t explicitly disclose, “a diagnosis unit, to analyze an error cause according to the thread error curve from the data processing unit.”
	However, Morita discloses, “a diagnosis unit, to analyze an error cause according to the thread error curve from the data processing unit.” [See the system analyzing the error curve (e.g.; variable error) to determine the cause (e.g.; thread depth): “the synchronization-error calculating section 62 of the numerical control section 16 is also capable of calculating the synchronization error E between the spindle axis 12 and the feed axis 14 in an analogous manner.” “when the numerical control section 16 judges that the tapping process has reached the target thread depth, the feed-axis command outputting section 28 obtains a total return-feed amount D0′ (mm) and a thread pitch Pt (mm/rev), of the feed axis 14 during a period when the feed axis operates from the target thread depth to a return completion position, from a command value provided in the tapping program P interpreted by the program interpreting section 24, and sends the total return-feed amount D0′ and the thread pitch Pt as the feed axis command CF to the feed-axis control section 22” (¶100)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of analyzing an error [Morita: “it is possible to reduce a synchronization error and improve a processing accuracy.” (¶24)].

Claim 13:
	Regarding claim 13, Nishiwaki and Morita disclose all the elements of claim 11, but Nishiwaki doesn’t explicitly disclose, “analyze and determine an error cause according to a graphic form of the thread error curve.”
	However Morita discloses, “analyze and determine an error cause according to a graphic form of the thread error curve.” [See the system analyzing the error curve (e.g.; variable error) to determine the cause (e.g.; thread depth): “the synchronization-error calculating section 62 of the numerical control section 16 is also capable of calculating the synchronization error E between the spindle axis 12 and the feed axis 14 in an analogous manner.” “when the numerical control section 16 judges that the tapping process has reached the target thread depth, the feed-axis command outputting section 28 obtains a total return-feed amount D0′ (mm) and a thread pitch Pt (mm/rev), of the feed axis 14 during a period when the feed axis operates from the target thread depth to a return completion position, from a command value provided in the tapping program P interpreted by the program interpreting section 24, and sends the total return-feed amount D0′ and the thread pitch Pt as the feed axis command CF to the feed-axis control section 22” (¶100)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Morita with the system taught by Nishiwaki and Morita as discussed above in claim 1. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 14:
	Regarding claim 14, Nishiwaki discloses, “A data processing system, comprising: one or more processors; a memory one or more program being stored in the memory and configured to be executed by the one or more processors, the one or more programs comprising an instruction for executing at least:” [See the data processing system with processor and memory, and memory stores program that are executed by the processor to perform thread tuning (e.g.; tuning thread cutting by compensating for error): “Numeral 17 denotes a main spindle control unit” “a hardware configuration of the numerical control device 1 is the same as that of a general numerical control device including a CPU and memory, etc. Further, the program analysis unit 12, the interpolation and acceleration/deceleration processing unit 13, the gradient determination unit 14, the gradient adjustment unit 15, and the synchronization error operation unit 16 are including software. Furthermore, a hardware configuration of the drive unit 2 is the same as that of a general drive unit including a CPU and memory, etc.” (¶26)… “a numerical control device according to the present invention, which performs tapping by synchronizing a movement of the main spindle and a movement of the feed shaft” (¶8)… “102 denotes thread-related information such as” “the nominal designation of thread, and the pitch of thread in tapping” “104 denotes the synchronization error information calculated in the synchronization error operation unit 16,” (¶27)… “15 denotes a gradient adjustment unit that adjusts the acceleration during acceleration/deceleration on the basis of the synchronization error” (¶25)… “cutting load information is information for determining a coefficient regarding a cutting load, and for example, indicates a half angle of thread,” “a correction coefficient determined by a tap shape” (¶24)… “A larger cutting load is calculated in the gradient determination unit 14 by selecting a larger major diameter of thread,” (¶31)];
	“acquiring a main shaft actual speed and a feed shaft actual speed of a lathe;” [See the system acquires main shaft actual Speed  (e.g.; actual/feedback velocity/speed 110 of main spindle 19) and a feed shaft actual speed (e.g.; actual/feedback velocity/speed 111 of feed shaft 20) as shown in figure 1 block diagram: “110 denotes feedback position and velocity information from the detector and torque information in the actual machining at the main spindle drive unit 19;” “111 denotes feedback position and velocity information from the detector and torque information in the actual machining at the feed shaft drive unit 20; and” “120 denotes the thread information.” (¶28)… “16 denotes a synchronization error operation unit that calculates a synchronization error on the basis of feedback information” “from detectors in the main spindle motor and the feed shaft motor of the drive unit 2,” (¶25)];
	“continuously computing a thread error based upon the main shaft actual speed and the feed shaft actual speed, to obtain a thread error curve;” [See figure 1 block diagram, the system continuously calculating the error curve (e.g.; non-linear error curve corresponding to variations in error in response to variation in acceleration/deceleration such that gradient adjustment unit adjusts the acceleration during acceleration/deceleration on the basis of the calculated synchronization error)  at block 16 based on acquired main shaft actual Speed  (e.g.; actual/feedback velocity/speed 110 of main spindle 19) and a feed shaft actual speed (e.g.; actual/feedback velocity/speed 111 of feed shaft 20) as shown in figure 1 block diagram: “110 denotes feedback position and velocity information from the detector and torque information in the actual machining at the main spindle drive unit 19;” “111 denotes feedback position and velocity information from the detector and torque information in the actual machining at the feed shaft drive unit 20; and” “120 denotes the thread information.” (¶28)… “16 denotes a synchronization error operation unit that calculates a synchronization error on the basis of feedback information” “from detectors in the main spindle motor and the feed shaft motor of the drive unit 2,” (¶25)… “15 denotes a gradient adjustment unit that adjusts the acceleration during acceleration/deceleration on the basis of the synchronization error calculated in the synchronization error operation unit 16” (¶25)], but doesn’t explicitly disclose, “analyzing an error cause according to the thread error curve.”
However, Morita discloses, “analyzing an error cause according to the thread error curve.” [See the system analyzing the error curve (e.g.; variable error) to determine the cause (e.g.; thread depth): “the synchronization-error calculating section 62 of the numerical control section 16 is also capable of calculating the synchronization error E between the spindle axis 12 and the feed axis 14 in an analogous manner.” “when the numerical control section 16 judges that the tapping process has reached the target thread depth, the feed-axis command outputting section 28 obtains a total return-feed amount D0′ (mm) and a thread pitch Pt (mm/rev), of the feed axis 14 during a period when the feed axis operates from the target thread depth to a return completion position, from a command value provided in the tapping program P interpreted by the program interpreting section 24, and sends the total return-feed amount D0′ and the thread pitch Pt as the feed axis command CF to the feed-axis control section 22” (¶100)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of analyzing an error curve to determine the cause of error taught by Morita with the data processing system taught by Nishiwaki as discussed above. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination in order to reduce a synchronization error and improve a processing accuracy [Morita: “it is possible to reduce a synchronization error and improve a processing accuracy.” (¶24)].


Claim 15:
	Regarding claim 15, Nishiwaki and Morita disclose all the elements of claim 1.
 	Nishiwaki further discloses, “A non-transitory storage medium, storing one or more programs comprising an instruction which, when executed by a data processing system, causes the data processing system to execute the method of claim 1” [See computer readable medium storing program instructions when executed by the processor performs thread tuning as described above in claim 1: “Numeral 17 denotes a main spindle control unit” “a hardware configuration of the numerical control device 1 is the same as that of a general numerical control device including a CPU and memory, etc. Further, the program analysis unit 12, the interpolation and acceleration/deceleration processing unit 13, the gradient determination unit 14, the gradient adjustment unit 15, and the synchronization error operation unit 16 are including software. Furthermore, a hardware configuration of the drive unit 2 is the same as that of a general drive unit including a CPU and memory, etc.” (¶26)… “a numerical control device according to the present invention, which performs tapping by synchronizing a movement of the main spindle and a movement of the feed shaft” (¶8)… “102 denotes thread-related information such as” “the nominal designation of thread, and the pitch of thread in tapping” “104 denotes the synchronization error information calculated in the synchronization error operation unit 16,” (¶27)… “15 denotes a gradient adjustment unit that adjusts the acceleration during acceleration/deceleration on the basis of the synchronization error” (¶25)… “cutting load information is information for determining a coefficient regarding a cutting load, and for example, indicates a half angle of thread,” “a correction coefficient determined by a tap shape” (¶24)… “A larger cutting load is calculated in the gradient determination unit 14 by selecting a larger major diameter of thread,” (¶31)].

Claim(s) 2, 7-10, 12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki and Morita, and further in view of Yamamoto (US20120283851A1) [hereinafter Yamamoto].
Claim 2:
	Regarding claim 2, Nishiwaki and Morita disclose all the elements of claim 1.
	Regarding claim 2, second embodiment of Nishiwaki discloses, “The continuously computing of the thread error further comprises: computing a feed shaft theoretical speed based upon the main shaft actual speed;” [See figure 7; the feed shaft control unit 18 receives current speed/velocity feedback 110 of the main spindle 19, then the feed shaft control unit 18 calculates a velocity/speed command 109 for the feed shaft 20 (e.g.; theoretical speed to drive the feed shaft at the theoretical/calculated speed/velocity): “a master-slave numerical control system in which, as shown in FIG. 7, the interpolation and acceleration/deceleration processing unit 13 outputs only the movement command for the main spindle motor, and the feed control unit 18 determines an electric current to be applied to the feed drive unit 20 on the basis of the feedback information on the position and the velocity outputted from the detector of the main spindle drive unit 19.” (¶37)];
	“computing the thread error by comparing” [See using the calculated speed/velocity command 109 from feed shaft control unit 18, the feed shaft 20 outputs “a master-slave numerical control system in which, as shown in FIG. 7, the interpolation and acceleration/deceleration processing unit 13 outputs only the movement command for the main spindle motor, and the feed control unit 18 determines an electric current to be applied to the feed drive unit 20 on the basis of the feedback information on the position and the velocity outputted from the detector of the main spindle drive unit 19.” (¶37)], but Nishiwaki and Morita do not explicitly disclose, “computing the” “error by comparing the feed shaft actual speed with the feed shaft theoretical speed.”
	However, Yamamoto discloses, “computing the” “error by comparing the feed shaft actual speed with the feed shaft theoretical speed.” [See figure 4; feed shaft speed detected by the detector 69 is compared with the calculated feed speed d at 78 to calculate error in order to make adjustment with the compensation signal e: “the rotational speed detector 69 detects the rotational speed of the servomotor 61, and the speed detection signal is sent to the servo control device 34 from the rotational speed detector 69” (¶86)… “An error calculation unit 78 calculates the difference between the speed command d and the feedback signal from the rotational speed detector 69 representing the rotational speed of the servomotor 61 to find a speed error e.” (¶87)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of calculating a feed shaft theoretical speed based on main shaft actual speed and calculating the thread [Nishiwaki: “The numerical control device according to the present invention is suitable for performing tapping in which reduction in machining time is desired while maintaining machining accuracy.” (¶39)], and in order to maintain position accuracy of the moving mechanism at high level [Yamamoto: “The maintenance service cost can be reduced since the position accuracy of the moving mechanism can be maintained at a high level for a long period of time without maintenance.” (¶55)].

Claim 7:
	Regarding claim 7, Nishiwaki and Morita disclose all the elements of claims 1 and 6, but Nishiwaki doesn’t explicitly disclose, “wherein the graphic form of the thread error curve at least comprises: a first graphic form, having a characteristic whereby fluctuation of a starting segment in the thread error curve is relatively greater than overall fluctuation of the thread error curve; a second graphic form, having a characteristic whereby the overall fluctuation of the thread error curve is relatively greater than a set fluctuation range.”
	However Morita discloses, “the graphic form of the thread error curve” [See the system analyzing the error curve (e.g.; variable error) to determine the cause (e.g.; “the synchronization-error calculating section 62 of the numerical control section 16 is also capable of calculating the synchronization error E between the spindle axis 12 and the feed axis 14 in an analogous manner.” “when the numerical control section 16 judges that the tapping process has reached the target thread depth, the feed-axis command outputting section 28 obtains a total return-feed amount D0′ (mm) and a thread pitch Pt (mm/rev), of the feed axis 14 during a period when the feed axis operates from the target thread depth to a return completion position, from a command value provided in the tapping program P interpreted by the program interpreting section 24, and sends the total return-feed amount D0′ and the thread pitch Pt as the feed axis command CF to the feed-axis control section 22” (¶100)], but doesn’t explicitly disclose, “wherein the graphic form of the” “error curve at least comprises: a first graphic form, having a characteristic whereby fluctuation of a starting segment in the” “error curve is relatively greater than overall fluctuation of the” “error curve; a second graphic form, having a characteristic whereby the overall fluctuation of the” “error curve is relatively greater than a set fluctuation range.”
	However, Yamamoto discloses, “wherein the graphic form of the” “error curve at least comprises: a first graphic form, having a characteristic whereby fluctuation of a starting segment in the” “error curve is relatively greater than overall fluctuation of the” “error curve; a second graphic form, having a characteristic whereby the overall fluctuation of the” “error curve is relatively greater than a set fluctuation range.” [Examiner notes that the claim requires only one of 1. “a first graphic form, having a characteristic whereby fluctuation of a starting segment in the” “error curve is relatively greater than overall fluctuation of the” “error curve”, or 2. a second graphic form, having a characteristic whereby the overall fluctuation of the” “error curve is relatively greater than a set fluctuation range.” Yamamoto teaches 2. “a second graphic form, having a characteristic whereby the overall fluctuation of the” “error curve is relatively greater than a set fluctuation range.”  See the error curve in figure 11b, the graphic form has a characteristics the fluctuation of the error curve is greater than a set fluctuation (e.g.; figure 9, at step s17 if system determines that the fluctuation |δAc| is greater than the set/allowable fluctuation δAw then the system moves to step s18): “Specifically, the machining accuracy analysis processing unit 91 calculates the difference (path error) between the command path created in step S13 and the movement path created in step S14 to find path errors in the X-axis direction as shown in Part (b) of FIG. 11, for example, and also to find the largest error |δAc| in the path errors. The largest error is described here as an absolute value because both positive and negative values may be present in the difference between the command path and the movement path. The machining accuracy analysis processing unit 91 then judges whether or not the largest error |δAc| found in step S15 is equal to or smaller than the allowable error δAw (|δAc|≦δAw).” (¶131)… “if the largest error |δAc| is judged in step S17 as greater than the allowable error δAw (|δAc|>δAw) (NO), this means that the machining accuracy is poor and the corner clamp acceleration α(i) needs to be adjusted. Thus, the adjustment processing proceeds to step S18.” (¶134)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of [Yamamoto: “The maintenance service cost can be reduced since the position accuracy of the moving mechanism can be maintained at a high level for a long period of time without maintenance.” (¶55)].

Claim 8:
	Regarding claim 8, Nishiwaki and Morita disclose all the elements of claims 1 and 6-7, but Nishiwaki doesn’t explicitly disclose, “the error cause corresponding to the first graphic form is that a machined thread depth value is set too high, and the error cause corresponding to the second graphic form is that an optimization mode has not been enabled.”
	However, Yamamoto discloses, “the error cause corresponding to the first graphic form is that a machined thread depth value is set too high, and the error cause corresponding to the second graphic form is that an optimization mode has not been enabled.” [Examiner notes that the claim 8 depends from claim 7, and since claim 7 requires only one of 1. “a first graphic form, having a characteristic whereby fluctuation of a starting segment in the” “error curve is relatively greater than overall fluctuation of the” “error curve”, or 2. a second graphic form, having a characteristic whereby the overall fluctuation of the” “error curve is relatively greater than a set fluctuation range,” and Yamamoto teaches 2. “a second graphic form, having a characteristic whereby the overall fluctuation of the” “error curve is relatively greater than a set fluctuation range,” thus the prior art teachings in claim 7 meets the requirements for the claim 7. Therefore, claim 8 only requires “the error cause corresponding to the second graphic form is that an optimization mode has not been enabled” that is related to the limitation 2. a second graphic form, having a characteristic whereby the overall fluctuation of the” “error curve is relatively greater than a set fluctuation range,” of claim 7
See Yamamoto teaches “the error cause corresponding to the second graphic form is that an optimization mode has not been enabled”. See in figure 9, in the first iteration, at step s17 if system determines that the fluctuation |δAc| is greater than the set/allowable fluctuation δAw then the system determines that an optimization mode hasn’t been enable and then the system moves to step s18 and subsequent steps in order to perform optimization): “if the largest error |δAc| is judged in step S17 as greater than the allowable error δAw (|δAc|>δAw) (NO), this means that the machining accuracy is poor and the corner clamp acceleration α(i) needs to be adjusted. Thus, the adjustment processing proceeds to step S18.” (¶134)… “In step S18, the parameter adjustment processing unit 92 performs a calculation using a formula (2) given below to change the corner clamp acceleration α(i) (m/sec2). In the formula (2), α(i−1) represents the last value of the corner clamp acceleration α(i) (the initial value or the last changed value). Mag[α] represents a parameter change rate and is set to a value smaller than 1.0 (Mag[α]<1.0).” (¶135)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Yamamoto with the method taught by Nishiwaki and Morita as discussed above in claim 

Claim 9:
	Regarding claim 9, Nishiwaki and Morita disclose all the elements of claims 1 and 6-8, but Nishiwaki doesn’t explicitly disclose, “selecting and implementing a corresponding solution according to the error”
	However, Yamamoto discloses, ““selecting and implementing a corresponding solution according to the error” [See in figure 9, in the first iteration, at step s17 if system determines that the fluctuation |δAc| is greater than the set/allowable fluctuation δAw then the system selects and implements solution according to error and moves to step s18 and implements solution using steps s18>>s19>>s12 (adjustment)): “if the largest error |δAc| is judged in step S17 as greater than the allowable error δAw (|δAc|>δAw) (NO), this means that the machining accuracy is poor and the corner clamp acceleration α(i) needs to be adjusted. Thus, the adjustment processing proceeds to step S18.” (¶134)… “In step S18, the parameter adjustment processing unit 92 performs a calculation using a formula (2) given below to change the corner clamp acceleration α(i) (m/sec2). In the formula (2), α(i−1) represents the last value of the corner clamp acceleration α(i) (the initial value or the last changed value). Mag[α] represents a parameter change rate and is set to a value smaller than 1.0 (Mag[α]<1.0).” (¶135)].


Claim 10:
	Regarding claim 10, Nishiwaki and Morita disclose all the elements of claims 1 and 6-9, but Nishiwaki doesn’t explicitly disclose, “the solution for the error cause corresponding to the first graphic form comprises at least one of: automatically implementing or prompting an increase in a number of times cutting is performed, and automatically implementing or prompting a reduction in the machined thread depth value; and the solution for the error cause corresponding to the second graphic form comprises: automatically implementing or prompting the activation of a shaft state optimization mode.”
	However, Yamamoto discloses, “the solution for the error cause corresponding to the first graphic form comprises at least one of: automatically implementing or prompting an increase in a number of times cutting is performed, and automatically implementing or prompting a reduction in the machined thread depth value; and the solution for the error cause corresponding to the second graphic form comprises: automatically implementing or prompting the activation of a shaft state optimization mode.” [Examiner notes that, as described above only “second” graphic form is required for the claims 9, 8, and 7, similarly the solution corresponding to the second graphic form is required for the claim 10. Thus, claim 10 0nly requires “the solution for the error cause corresponding to the second graphic form comprises: automatically implementing or prompting the activation of a shaft state optimization mode.”
Yamamoto teaches “the solution for the error cause corresponding to the second graphic form comprises: automatically implementing or prompting the activation of a shaft state optimization mode.”, See in figure 9, in the first iteration, at step s17 if system determines that the fluctuation |δAc| is greater than the set/allowable fluctuation δAw then the system activates a shaft state optimization mode and moves to step s18 and implements solution using steps s18>>s19>>s12, where in step s12 adjusted NC program is executed to adjust/optimize the state/movement of the shaft): “if the largest error |δAc| is judged in step S17 as greater than the allowable error δAw (|δAc|>δAw) (NO), this means that the machining accuracy is poor and the corner clamp acceleration α(i) needs to be adjusted. Thus, the adjustment processing proceeds to step S18.” (¶134)… “If the corner clamp acceleration α(i) changed in step S18 is judged in step S19 as greater than the set allowable value αmin (α(i)>αmin), the changed acceleration/deceleration time constant α(i) is outputted to the numerical control device 31 from the parameter setting output processing unit 93, and the adjustment processing returns to step S12.” (¶138)… “Thereafter, the processes in steps S12 to S19 are iterated” (¶139)… “Next, in step S12, the adjustment NC program is executed.” (¶127)… “the numerical control device 31 executes the function of each of the processing units 41 to 46 on the basis of the registered adjustment NC program for the corner deceleration processing function to create an adjustment position command and outputs this adjustment position command to the servo control device 32.” (¶128)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Yamamoto with the method taught by Nishiwaki and Morita as discussed above in claim 9. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination for the same reasons as described above in claim 6.

Claim 12:
	Regarding claim 12, Nishiwaki and Morita disclose all the elements of claim 11.
	Regarding claim 12, second embodiment of Nishiwaki discloses, “the data processing unit is further configured to: compute a feed shaft theoretical speed based upon the main shaft actual speed;” [See figure 7; the feed shaft control unit 18 receives current speed/velocity feedback 110 of the main spindle 19, then the feed shaft control unit 18 calculates a velocity/speed command 109 for the feed shaft 20 (e.g.; theoretical speed to drive the feed shaft at the theoretical/calculated speed/velocity): “a master-slave numerical control system in which, as shown in FIG. 7, the interpolation and acceleration/deceleration processing unit 13 outputs only the movement command for the main spindle motor, and the feed control unit 18 determines an electric current to be applied to the feed drive unit 20 on the basis of the feedback information on the position and the velocity outputted from the detector of the main spindle drive unit 19.” (¶37)];
	“compute the thread error by comparing” [See using the calculated speed/velocity command 109 from feed shaft control unit 18, the feed shaft 20 outputs speed/velocity feedback 111 (e.g.; that is in response to the calculated speed/velocity 109) that is compared with the speed/velocity feed 110 from main spindle 19 to calculate error at block 16: “a master-slave numerical control system in which, as shown in FIG. 7, the interpolation and acceleration/deceleration processing unit 13 outputs only the movement command for the main spindle motor, and the feed control unit 18 determines an electric current to be applied to the feed drive unit 20 on the basis of the feedback information on the position and the velocity outputted from the detector of the main spindle drive unit 19.” (¶37)], but Nishiwaki and Morita do not explicitly disclose, “computing the” “error by comparing the feed shaft actual speed with the feed shaft theoretical speed.”
	However, Yamamoto discloses, “computing the” “error by comparing the feed shaft actual speed with the feed shaft theoretical speed.” [See figure 4; feed shaft speed detected by the detector 69 is compared with the calculated feed speed d at 78 to calculate error in order to make adjustment with the compensation signal e: “the rotational speed detector 69 detects the rotational speed of the servomotor 61, and the speed detection signal is sent to the servo control device 34 from the rotational speed detector 69” (¶86)… “An error calculation unit 78 calculates the difference between the speed command d and the feedback signal from the rotational speed detector 69 representing the rotational speed of the servomotor 61 to find a speed error e.” (¶87)].
[Nishiwaki: “The numerical control device according to the present invention is suitable for performing tapping in which reduction in machining time is desired while maintaining machining accuracy.” (¶39)], and in order to maintain position accuracy of the moving mechanism at high level [Yamamoto: “The maintenance service cost can be reduced since the position accuracy of the moving mechanism can be maintained at a high level for a long period of time without maintenance.” (¶55)].

Claim 16:
	Regarding claim 16, Nishiwaki, Yamamoto, and Morita disclose all the elements of claim 1.
 	Nishiwaki further discloses, “A non-transitory storage medium, storing one or more programs comprising an instruction which, when executed by a data processing system, causes the data processing system to execute the method of claim 2.” [See computer readable medium storing program instructions when executed by the “Numeral 17 denotes a main spindle control unit” “a hardware configuration of the numerical control device 1 is the same as that of a general numerical control device including a CPU and memory, etc. Further, the program analysis unit 12, the interpolation and acceleration/deceleration processing unit 13, the gradient determination unit 14, the gradient adjustment unit 15, and the synchronization error operation unit 16 are including software. Furthermore, a hardware configuration of the drive unit 2 is the same as that of a general drive unit including a CPU and memory, etc.” (¶26)… “a numerical control device according to the present invention, which performs tapping by synchronizing a movement of the main spindle and a movement of the feed shaft” (¶8)… “102 denotes thread-related information such as” “the nominal designation of thread, and the pitch of thread in tapping” “104 denotes the synchronization error information calculated in the synchronization error operation unit 16,” (¶27)… “15 denotes a gradient adjustment unit that adjusts the acceleration during acceleration/deceleration on the basis of the synchronization error” (¶25)… “cutting load information is information for determining a coefficient regarding a cutting load, and for example, indicates a half angle of thread,” “a correction coefficient determined by a tap shape” (¶24)… “A larger cutting load is calculated in the gradient determination unit 14 by selecting a larger major diameter of thread,” (¶31)].
	
Claim 17:
	Regarding claim 17, Nishiwaki and Morita disclose all the elements of claim 14.
	Regarding claim 17, second embodiment of Nishiwaki discloses, “computing a feed shaft theoretical speed based upon the main shaft actual speed;” [See figure 7; the feed shaft control unit 18 receives current speed/velocity feedback 110 of the main spindle 19, then the feed shaft control unit 18 calculates a velocity/speed command 109 for the feed shaft 20 (e.g.; theoretical speed to drive the feed shaft at the theoretical/calculated speed/velocity): “a master-slave numerical control system in which, as shown in FIG. 7, the interpolation and acceleration/deceleration processing unit 13 outputs only the movement command for the main spindle motor, and the feed control unit 18 determines an electric current to be applied to the feed drive unit 20 on the basis of the feedback information on the position and the velocity outputted from the detector of the main spindle drive unit 19.” (¶37)];
	“computing the thread error by comparing” [See using the calculated speed/velocity command 109 from feed shaft control unit 18, the feed shaft 20 outputs speed/velocity feedback 111 (e.g.; that is in response to the calculated speed/velocity 109) that is compared with the speed/velocity feed 110 from main spindle 19 to calculate error at block 16: “a master-slave numerical control system in which, as shown in FIG. 7, the interpolation and acceleration/deceleration processing unit 13 outputs only the movement command for the main spindle motor, and the feed control unit 18 determines an electric current to be applied to the feed drive unit 20 on the basis of the feedback information on the position and the velocity outputted from the detector of the main spindle drive unit 19.” (¶37)], but Nishiwaki 
	However, Yamamoto discloses, “computing the” “error by comparing the feed shaft actual speed with the feed shaft theoretical speed.” [See figure 4; feed shaft speed detected by the detector 69 is compared with the calculated feed speed d at 78 to calculate error in order to make adjustment with the compensation signal e: “the rotational speed detector 69 detects the rotational speed of the servomotor 61, and the speed detection signal is sent to the servo control device 34 from the rotational speed detector 69” (¶86)… “An error calculation unit 78 calculates the difference between the speed command d and the feedback signal from the rotational speed detector 69 representing the rotational speed of the servomotor 61 to find a speed error e.” (¶87)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of calculating a feed shaft theoretical speed based on main shaft actual speed and calculating the thread error by comparing speed data taught by the second embodiment of Nishiwaki, and capability of calculating error based on comparing feed axis actual speed and the feed axis calculated speed taught by Yamamoto with the data processing system taught by Nishiwaki and Morita as discussed above. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination in order to reduce machining time while maintaining machining accuracy [Nishiwaki: “The numerical control device according to the present invention is suitable for performing tapping in which reduction in machining time is desired while maintaining machining accuracy.” (¶39)], and in order to maintain position accuracy of the moving mechanism at high level [Yamamoto: “The maintenance service cost can be reduced since the position accuracy of the moving mechanism can be maintained at a high level for a long period of time without maintenance.” (¶55)].

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki, Yamamoto, and Morita, and further in view of Sugie (US20040128018A1) [hereinafter Sugie].
Claim 3:
	Regarding claim 3, Nishiwaki, Yamamoto, and Morita disclose all the elements of claims 1-2, but Nishiwaki and Morita doesn’t explicitly disclose, “the main shaft actual speed and the feed shaft actual speed are acquired once at intervals of a time period,” “wherein the feed shaft actual speed and feed shaft theoretical speed obtained in a same acquisition are compared during the computing of the thread error.”
	However, Yamamoto discloses, “wherein the feed shaft actual speed and feed shaft theoretical speed obtained in a same acquisition are compared during the computing of the thread error” [See figure 4; feed shaft speed detected by the detector 69 is compared with the calculated feed speed d at 78 (e.g.; data acquisition at the same period of calculation/comparison) to calculate error in order to make adjustment with the compensation signal e: “the rotational speed detector 69 detects the rotational speed of the servomotor 61, and the speed detection signal is sent to the servo control device 34 from the rotational speed detector 69” (¶86)… “An error calculation unit 78 calculates the difference between the speed command d and the feedback signal from the rotational speed detector 69 representing the rotational speed of the servomotor 61 to find a speed error e.” (¶87)], but doesn’t explicitly disclose, “the main shaft actual speed and the feed shaft actual speed are acquired once at intervals of a time period,”
	However, Sugie discloses, “the main shaft actual speed and the feed shaft actual speed are acquired once at intervals of a time period,” [See figures 3a and 3b, see the spindle feedback speed (e.g.; Svn actual speed of spindle) and feed axis feedback speed (e.g.; Zv’ actual speed of Z axis) are acquired once at intervals (e.g.; at intervals such as any one of every 1s, every 1ms etc.) of a time period (i.e.; time period as shown from the start/marker point M to the override level): “When the pseudo spindle speed is reduced, the variation of the pseudo spindle is also reduced, so that the movement speed command Zv of the feed axis is also reduced as shown in FIG. 3B. Since the actual feed axis (Z-axis) speed Zv′ is delayed by a period of time corresponding to the acceleration/deceleration constant, the actual feed speed Zv′ of the Z-axis becomes a level at which the position and the phase difference of the Z-axis are synchronized with those of the actual speed Sv n of the spindle.” (¶30)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of comparing feed shaft actual speed and calculated speed that are acquired at the same calculation period taught by Yamamoto, and combined the capability of acquiring main shaft and feed shaft actual speed once at intervals of time period taught by Sugie with the method [Yamamoto: “The maintenance service cost can be reduced since the position accuracy of the moving mechanism can be maintained at a high level for a long period of time without maintenance.” (¶55)], and in order to attain a stable thread machining process [Sugie: “providing thread machining control method and apparatus therefor capable of attaining a stable thread machining process even when a speed of a spindle is varied.” (¶12)]. 

Claim 4:
	Regarding claim 4, Nishiwaki, Yamamoto, Sugie, and Morita disclose all the elements of claims 1-3, but Nishiwaki, Yamamoto, and Morita doesn’t explicitly disclose, “the time period is in a range of 4ms-12ms”
	However, Sugie discloses, “the time period is in a range of 4ms-12ms” [See figures 3a and 3b, the time period could be any time period (e.g.; 1ms to 1s or 1ms to 13ms etc.): “When the pseudo spindle speed is reduced, the variation of the pseudo spindle is also reduced, so that the movement speed command Zv of the feed axis is also reduced as shown in FIG. 3B. Since the actual feed axis (Z-axis) speed Zv′ is delayed by a period of time corresponding to the acceleration/deceleration constant, the actual feed speed Zv′ of the Z-axis becomes a level at which the position and the phase difference of the Z-axis are synchronized with those of the actual speed Sv n of the spindle.” (¶30)]	


Claim 5:
	Regarding claim 5, Nishiwaki, Yamamoto, Sugie, and Morita disclose all the elements of claims 1-4.
	Nishiwaki further discloses, “the thread error is computed according to: E_thread = (V_act.sp * L_pitch – V_act.feed)/60*T_ipo, wherein E_thread denotes the thread error, V_act.sp denotes the main shaft actual speed, L_pitch denotes a preset thread pitch, V_act.feed denotes the feed shaft actual speed, and T_ipo denotes a time period.” (Error calculated according to the actual speed of main shaft and actual speed of feed shaft) [See the error is calculated based on the speed feedback of the main spindle shaft and feed shaft: “calculates a synchronization error on the basis of feedback information” “from detectors in the main spindle motor and the feed shaft motor of the drive unit 2,” (¶25)…], but doesn’t explicitly disclose, “the thread error is computed according to: E_thread = (V_act.sp * L_pitch – V_act.feed)/60*T_ipo, wherein E_thread denotes the thread error, V_act.sp denotes the main shaft actual speed, L_pitch denotes a preset thread pitch, V_act.feed denotes the feed shaft actual Doesn’t teach the equation and calculation of thread error based on preset pitch and time period)
	However, Morita discloses, “the thread error is computed according to: E_thread = (V_act.sp * L_pitch – V_act.feed)/60*T_ipo, wherein E_thread denotes the thread error, V_act.sp denotes the main shaft actual speed, L_pitch denotes a preset thread pitch, V_act.feed denotes the feed shaft actual speed, and T_ipo denotes a time period.” (the equation and calculation of thread error based on preset pitch and time period) [See error calculation equation (i.e.; thread pitch*spindle speed – feed speed data), error is calculated based on pitch Pt and rotation feedback of the shaft Sr and Dr: “In a case where the synchronization error E is calculated in terms of the rotation amount of the spindle axis 12: E (rev)=Sr−Dr/Pt” (¶96)… “In a case where the synchronization error E is calculated in terms of the feed amount of the feed axis 14: E (mm)=Sr×Pt−Dr” (¶97)], but doesn’t teach calculating E_thread based on a time period T_ipo.
	However, Sugie discloses, calculating E_thread based on a time period T_ipo [See the error compensation εs′ is determined based on actual speed Svn and time period Tz: “A phase difference εs′ obtained by converting the phase difference εz′ between the spindle position APA-S and the Z-axis position into a spindle position can be determined in accordance with the following equation (4) on the basis of the above-mentioned equations (2) and (3). εs′ = 360*Svn*Tz/2 ” (¶26)… “In a phase error compensating value calculating section 10, a phase difference εs′ is determined on the basis of the actual speed Svn of the spindle and a preset acceleration/deceleration constant Tz of a feed axis (Z-axis) by using the above-mentioned equation (4).” (¶32)… “When the pseudo spindle speed is reduced, the variation of the pseudo spindle is also reduced, so that the movement speed command Zv of the feed axis is also reduced as shown in FIG. 3B. Since the actual feed axis (Z-axis) speed Zv′ is delayed by a period of time corresponding to the acceleration/deceleration constant, the actual feed speed Zv′ of the Z-axis becomes a level at which the position and the phase difference of the Z-axis are synchronized with those of the actual speed Sv n of the spindle.” (¶30)…].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of calculating the thread error based on the actual speed of main shaft and feed shaft taught Nishiwaki, and combined the capability of calculating thread error based on actual speed data of main shaft and feed shaft and the thread pitch using the equation taught by Morita, and combined the capability of calculating thread error based on actual speed data of shaft and a time period using the equation taught by Sugie with the method taught by Nishiwaki, Yamamoto, Sugie, and Morita as discussed above in claim 4. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination for the same reasons as described above in claim 3.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20130039707A1 - Tapping machine:

	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/M.S./
Examiner
Art Unit 2116




/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116